

117 HR 5158 IH: Accurate Data for Defense (ADD) Resiliency Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5158IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Crow (for himself, Mr. Bacon, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require maintenance of analytical tools for evaluation of energy resilience measures, and for other purposes.1.Short titleThis Act may be cited as the Accurate Data for Defense (ADD) Resiliency Act.2.Maintenance of current analytical tools for evaluation of energy resilience measures(a)In generalSection 2911 of title 10, United States Code, is amended by adding at the end the following new subsection:(i)Analytical tools for evaluation of energy resilience measures(1) The Secretary of Defense shall develop and implement a process to ensure that the Department of Defense, in evaluation of energy resilience measures on military installations, uses analytical tools that are accurate and effective in projecting the costs and performance of such measures.(2)Analytical tools specified in paragraph (1) shall be—(A)designed to—(i)provide an accurate projection of the costs and performance of the energy resilience measure being analyzed;(ii)be used without specialized training; and(iii)produce resulting data that is understandable and usable by the typical source selection official;(B)consistent with standards and analytical tools commonly applied by the Department of Energy and by commercial industry;(C)adaptable to accommodate a rapidly changing technological environment;(D)peer-reviewed for quality and precision and measured against the highest level of development for such tools; and(E)periodically reviewed and updated, but not less frequently than once every three years..(b)ReportNot later than September 30, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the implementation of the requirements under section 2911(i) of title 10, United States Code, as added by subsection (a).